IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00145-CV

                                 IN RE N.K. ANAND


                                 Original Proceeding



                           MEMORANDUM OPINION


       The petition for writ of mandamus is denied. The stay previously issued in this

proceeding is lifted fourteen days after the date of this opinion.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed July 20, 2011
[OT06]